Title: From James Madison to Thomas Jefferson, 12 May 1806
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington May 12 1806
                    
                    Mr. Pinkney is now with us collecting his outfit of information, and is to sail from Baltimore on sunday the 18th. instant. This being an earlier day than was anticipated, it has become necessary to hasten the conclusion of all the Documents he is to take with him, the provisional as well as the positive. With this view they are now forwarded for your signature by an Express who we hope will be back by friday evening.
                    We have recd nothing new from any quarter since the last mail for Charlottesville. With respectful attachment I remain yours
                    
                        James Madison
                    
                